Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2016

                                      No. 04-15-00677-CV

       Helen A. MZYK, Karnes S4 Minerals, L.P., and Karnes S4 Management, L.L.C.,
                                     Appellants

                                                v.

             MURPHY EXPLORATION & PRODUCTION COMPANY-USA,
                                Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 14-04-00083-CVK
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
       Appellants' unopposed motion for extension of time to file their reply brief is granted. We
order appellants' reply brief due November 2, 2016.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court